Case 2:17-cv-02538-CAS-SS Document 261 Filed 12/29/20 Page 1 of 2 Page ID #:5627

                      UNITED STATES COURT OF APPEALS
                                                                      FILED
                             FOR THE NINTH CIRCUIT
                                                                      DEC 29 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




   DAVID LILLIE,                                 No. 19-55891

                 Plaintiff - Appellant,
                                                 D.C. No. 2:17-cv-02538-CAS-SS
     v.                                          U.S. District Court for Central
                                                 California, Los Angeles
   MANTECH INT'L CORP., a Delaware
   Corporation,                                  MANDATE

                 Defendant - Appellee,

     v.

   CALIFORNIA INSTITUTE OF
   TECHNOLOGY; et al.,

                 Movants.


          The judgment of this Court, entered December 02, 2020, takes effect this

  date.

          This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Nixon Antonio Callejas Morales
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
Case 2:17-cv-02538-CAS-SS Document 261 Filed 12/29/20 Page 2 of 2 Page ID #:5628
